OPINION OF THE COURT BY JUSTICE VENTERS
KRS 61.102, commonly known as the Kentucky “whistleblower” statute, prohibits reprisal against a public employee “who in good faith reports, discloses, divulges ... any facts or information relative to actual or suspected mismanagement, waste, fraud, abuse of authority or otherwise brings to the attention of ... [an] appropriate body or authority, or any facts or information relative to actual or suspected mismanagement, waste, fraud, abuse of authority, or a substantial and specific danger to public health or safety.” Pursuant to ICRS 61.101, the whistleblower protections and remedies apply to employees of state government and any of its political subdivisions.1 The purpose un*341derlying the statute is “to discourage wrongdoing in government, and protect those who make [such wrongdoing] public.” Workforce Dev. Cabinet v. Gaines, 276 S.W.3d 789, 792 (Ky.2008).
This case presents two issues: 1) must a government employee’s report or disclosure touch on a matter of public concern in order to come within the protections of the statute; and 2) whether Appellee’s conduct qualifies as a disclosure within the meaning of the statute?
For the reasons stated below, and based upon the plain language of the statute, we conclude that KRS 61.102 does not require an employee’s report or disclosure to touch on a matter of public concern. We further hold that none of the reports and disclosures presented by the facts here fit within the protections afforded by the statute.
I. PROCEDURAL AND FACTUAL BACKGROUND
Appellee, Katricia Rogers (Rogers), was an at-will employee of Appellant, Pennyrile Allied Community Services, Inc. (PACS). PACS is a government program focused on rural development. Rogers was responsible for presenting educational programs at schools. Because of the nature of her work, Rogers traveled around the state and was often working out of the office.
Rogers worked under the supervision of Dennis Gibbs (Gibbs), a Regional Supervisor. Gibbs frequently traveled to the homes of his subordinates to ensure that they were actually working rather than spending the day at home. In September of 2001, Gibbs went to check on Rogers. He drove up Rogers’s driveway, which was marked “private property,” and caused minor damage to the gravel driveway when his vehicle got stuck. Later that day, Gibbs informed Rogers of the incident. She made no complaint about Gibbs’s conduct at this time.
Later, however, Rogers went to the local sheriffs office and asked a deputy if Gibbs’s practice of making uninvited visits to employees’ homes was legal. The deputy opined that no one, “employer or not,” could come on private property without permission, and that doing so would constitute trespassing. Rogers took no immediate action in response to that information.
About two months later, at a PACS staff meeting that included Gibbs and other PACS employees, Rogers challenged Gibbs about his unannounced visits to employees’ homes during work hours. She began by asking Gibbs what he was authorized to do with regard to checking on his employees to ensure they were actually working. Gibbs responded, somewhat defiantly, that he could do whatever he wanted, including going to the workers’ homes and looking into their windows.
Rogers then mentioned the opinion given to her at the sheriffs office and implied that she would seek prosecution of Gibbs if he trespassed upon her property again. The meeting ended abruptly. The next morning, Rogers was fired for insubordination and other reasons.2 PACS admits that the decision to terminate Rogers was made after Rogers’s remarks at the staff meeting.
Rogers then filed suit under KRS 61.102, claiming that she had been terminated from her job for making “a good faith report to local law enforcement officers and representatives of PACS ... regarding an actual or suspected violation of *342the law.” The trial court granted summary judgment to PACS, dismissing Rogers’s whistleblower claim on the ground that Rogers’s report or disclosure of Gibbs’s alleged trespass did not touch on a matter of public concern. The trial court reasoned that Rogers’s statements to the deputy at the sheriffs office and to Gibbs at the staff meeting were nothing more than the expression of a personal grievance that did not disclose illegality, fraud, waste, or abuse of authority in state government, or violations of the law.
On direct appeal, the Court of Appeals reversed the trial court, holding that the unambiguous language of KRS 61.102 contained no requirement that reports under the act must touch upon a matter of public concern, and that it was therefore beyond the authority of the courts to interject such a requirement. We granted discretionary review to consider the important questions presented by this matter.
II. ANALYSIS
On discretionary review before this Court, PACS acknowledges that KRS 61.102 contains no explicit language requiring that disclosures and reports protected by the statute must “touch on a matter of public concern.” But as grounds for reversing the Court of Appeals opinion, PACS argues that the legislative intent behind the statute clearly contemplates such a requirement. As an alternate ground for reversal, PACS argues that Rogers never made the kind of report or disclosure covered by the statute. PACS contends that neither her conversation with the deputy sheriff about Gibbs’s behavior, nor her confrontation of Gibbs at the PACS meeting was subject to KRS 61.102.
This case is purely a matter of statutory construction and interpretation, which is a question of law. Accordingly, this Court’s review is de novo. Neurodiagnostics, Inc. v. Kentucky Farm Bureau Mut. Ins. Co., 250 S.W.3d 321, 325 (Ky. 2008). KRS 61.102 provides:
No employer shall subject to reprisal, or directly or indirectly use, or threaten to use, any official authority or influence, in any manner whatsoever, which tends to discourage, restrain, depress, dissuade, deter, prevent, interfere with, coerce, or discriminate against any employee who in good faith reports, discloses, divulges, or otherwise brings to the attention of the Kentucky Legislative Ethics Commission, the Attorney General, the Auditor of Public Accounts, the Executive Branch Ethics Commission, the General Assembly of the Commonwealth of Kentucky or any of its members or employees, the Legislative Research Commission or any of its committees, members or employees, the judiciary or any member or employee of the judiciary, any law enforcement agency or its employees, or any other appropriate body or authority, any facts or information relative to an actual or suspected violation of any law, statute, executive order, administrative regulation, mandate, rule, or ordinance of the United States, the Commonwealth of Kentucky, or any of its political subdivisions, or any facts or information relative to actual or suspected mismanagement, waste, fraud, abuse of authority, or a substantial and specific danger to public health or safety. No employer shall require any employee to give notice prior to making such a report, disclosure, or divulgence.
This statute represents the General Assembly’s enactment, based upon public policy considerations, of an exception to the common law principle that an at-will employee may be fired for any reason at any time. As noted previously, KRS 61.101 defines the public employees and employ*343ers covered by the act. PACS’s status as a “political subdivision” of state government and Rogers’s status as an employee of that entity have not been challenged in this action. There is no dispute that Rogers was fired,.although the motivation for her dismissal was a disputed issue of fact, which was not addressed because the trial court’s interpretation of the statute resolved the case as a matter of law.
A. KRS 61.102 and the “Matter of Public Concern” Requirement
We have not directly addressed the question of whether a valid claim under KRS 61.102 must arise from a report or disclosure touching upon a matter of public concern. Our review of a statute to determine its meaning begins with the elementary standards of statutory construction.
KRS 446.080(1) requires that “[a]ll statutes of this state shall be liberally construed with a view to promote their objects and carry out the intent of the legislature[.]” KRS 446.080(4) provides: “All words and phrases shall be construed according to the common and approved usage of language[.]”
Where a statute is plain and unambiguous on its face, we are not at liberty to construe the language otherwise, even though such a construction may be more consistent with the statute’s legislative purpose. Whittaker v. McClure, 891 S.W.2d 80, 83 (Ky.1995). “Our ultimate goal when reviewing and applying statutes is to give effect to the intent of the General Assembly. We derive that intent from the language the General Assembly chose, either as defined by the General Assembly or as generally understood in the context of the matter under consideration.” Commonwealth v. Wright, 415 S.W.3d 606, 609 (Ky.2013).
The Court of Appeals concluded that a valid claim under the whistleblower act did not require the disclosure (or threat of disclosure) of a matter touching upon public interest, as long as the disclosure otherwise fit the statute’s description of a protected report. In so holding, the Court of Appeals relied principally upon two factors. First, there is no language in the statute expressly limiting its protection to matters that contain a public interest nexus. Second, mindful that the statute lacked an express reference to a public nexus, the Court of Appeals gave particular attention to the clause of KRS 61.102(1) protecting the divulgenee of “any facts or information relative to an actual or suspected violation of any law,” and “any facts or information relative to actual or suspected mismanagement, waste, fraud, abuse of authority.” (emphasis added). Because the Court of Appeals found no ambiguity in the plain language of the statute, it found no reason to rely upon interpretations of similar laws enacted by Congress and the legislatures of other states, some of which explicitly provided a “public interest” requirement.
The reasoning of the Court of Appeals is further strengthened by the legislature’s inclusion of the clause “or any facts or information relative to ... a substantial and specific danger to public health or safety.” (emphasis added). This express inclusion of a public nexus when matters of health and safety are involved, where no public nexus is otherwise mentioned, suggests that the General Assembly intended to impose that requirement as to one area of concern but not to the others.
We agree with the Court of Appeals’ analysis of KRS 61.102; there is no requirement in . the statute that protected reports and disclosures must touch upon a matter of public concern. Obviously, in the usual case, an action brought under KRS 61.102 is likely to touch on a matter *344of public concern, if only because matters of “waste, fraud, abuse of authority” and “violations of the law” affecting public employees, by virtue of their employment, are more likely to be matters of public interest and concern. But, we conclude that the protections afforded by the statute are limited only by the language of the statute and there is no requirement limiting the protections of KRS 61.102 to disclosures that touch on- a matter of public concern.
PACS argues that under this construction of the statute, a state employee might receive whistleblower protection if he was fired for divulging to the police that his boss violated the law against littering on the way to work, or some other matter devoid of public concern. We agree that such extraordinary, if unlikely, circumstances may arise. While some may doubt the prudence of a law that allows such an action, it is not the role of the judiciary to pass upon the wisdom of a statute. Our constitutional authority is to ascertain the meaning of the statute, based not upon what the legislature may have intended to say, but upon the meaning of what it did say. Similarly, we do not go about interpreting a statute by evaluating the most extreme scenario in which it may be applied. In its wisdom, the legislature implemented a public policy of protecting state employees who report, divulge, or disclose any violation of the law, or any facts or information relative to “mismanagement, waste, fraud, abuse of authority” without regard to whether a public interest is involved.
B. KRS 61.102 and Conduct That Constitutes a Protected Disclosure
Drawing upon the reasoning of Judge Maze’s dissenting opinion in the Court of Appeals, PACS argues that the summary judgment dismissing Rogers’s claim was proper because Rogers’s inquiry of the deputy sheriff and her comments to Gibbs at the PACS staff meeting were not disclosures protected by the statute. We agree with that analysis.
A state employee engages in whistle-blowing within the meaning of KRS 61.102 when he or she “in good faith reports, discloses, divulges, or otherwise brings to the attention of [government officials] any facts or information relative to an actual or suspected violation of any law, statute, executive order,, administrative ' regulation, mandate, rule, or ordinance^]” KRS 61.102(1).
We have never specifically addressed what constitutes a protected disclosure under KRS 61.102. “Disclosure” is defined in KRS 61.103(1) as “a person acting on his own behalf, or on behalf of another, who reported or is about to report, either verbally or in writing any matter set forth in KRS 61.102.” As such, the statute’s definition of “disclosure” is not of much help beyond stating that a report need not be in writing and need not be completed, so long as the report was imminent.
Rogers argues that a report or disclosure occurred when: 1) she went to the sheriffs office; 2) she confronted Gibbs about coming to her house at the PACS meeting; and 3) she “threatened” Gibbs with legal action if he came again onto her property uninvited. We find that none of these factual situations is a disclosure within the meaning of KRS 61.102.
We begin by addressing Rogers’s argument that her discussion with the deputy sheriff concerning the legality of Gibbs’s practice was a disclosure within the meaning of the statute. In her deposition, Rogers admits that she did not file a report or pursue any type of legal action at the time she spoke with the deputy. She approached the deputy ostensibly for legal advice. Rogers testified in her deposition, *345“I did not go [to the sheriffs office] to report at that time any damage or anything he done. I just went to get some advice and learn what the law was.” She did not report Gibbs for what she suspected was a violation of the law, or fraud, waste, or mismanagement; nothing in the record even indicates she mentioned Gibbs’s name. Rogers was not reporting, disclosing, or divulging anything; she was simply asking a rather generic question about property and privacy rights.
Notwithstanding the conversation with the deputy, Rogers maintains she made a “good faith report or disclosure” in two distinct ways during the PACS meeting. First, Rogers’s comments during the meeting constituted an “internal disclosure”; and second, she implicitly threatened Gibbs with legal action if he came on her property again.
According to her deposition, Rogers told Gibbs at the staff meeting, “I just know that you came to my husband and my house, you know, you messed up our driveway. It kind of left us upset because we had to fix it. You know, we didn’t give you a reason to come to our house.” When Gibbs asserted that he could, indeed, go to her house, and he apologized for “messing up” her driveway, Rogers said, “I know that you know that I talked to the sheriffs department. They told me it was illegal for anyone — it don’t matter if you’re an employer or boss, you cannot trespass on private property, and they can arrest you whether you’re still there or not.”
It is difficult to fit Rogers’s words into the statutory language. Each of the words used in the statute to denote the protected conduct of the employee, “reports, discloses, divulges, or otherwise brings to the attention of ...” describes behavior that brings to light facts not otherwise known to the recipient. Gibbs was obviously well aware of what Rogers was complaining about. Furthermore, there was no one at the meeting with supervisory authority over Gibbs to whom Rogers could have been addressing these comments for some kind of corrective action. The phrases “in good faith” and “brings to the attention of’ clearly denotes an intent on the part of the employee to reveal or impart what is known to the employee to someone else who lacks that knowledge and, as further discussed below, is in a position to do something about it.
In Boykins v. Hous. Auth. of Louisville, 842 S.W.2d 527 (Ky.1992), we held that a negligence action filed by an employee on behalf of her infant son against the housing authority, which was also her employer, could not be considered a report or disclosure within the meaning of the whistleblower statute. We reasoned that the gravamen of the complaint was not intended as a report of information regarding alleged violations of law, mismanagement, or endangerment of public health by employer, but rather was a simple negligence action. Id. at 528. In similar fashion, Rogers’s verbal complaints were not a report or disclosure intended to bring to light fraud, waste, mismanagement, or violations of the law; they were simply Rogers’s expression of a personal grievance against Gibbs about his trespass upon her driveway. We do not, as the dissent suggests, interject a new element into the statute. Rather, we simply recognize that inherent in the meaning of the words chosen by the legislature is the concept that the claimant intended to expose wrongdoing that was otherwise concealed.
First, Rogers asserts that her discourse at the PACS meeting was an “internal disclosure” of the kind found in Workforce Dev. Cabinet v. Gaines, 276 S.W.3d 789 (Ky.2008). In Gaines, we held that the phrase in KRS 61.102, “any other appropriate body or authority,” means a body or *346authority with the power to remedy or report the perceived misconduct. Id. at 793. We went on to say that the whistle-blower statute applied even if the “appropriate authority” was within the agency where the wrongdoing was occurring. Id.
It is significant though, that in Gaines, the internal report was not made to the alleged wrongdoers, but to a governnient attorney working in the same department, who in turn reported the alleged wrongdoing to a higher-level government employee within the department. In the instant case, the perceived wrongdoer, Gibbs, was the highest-ranking person at the meeting. Rogers made no effort to bring her claim to the attention of anyone with the power to remedy or report Gibbs’s behavior. Rogers was merely expressing to her boss her displeasure about a practice. She did not intend to “report,” “divulge,” or “disclose” anything by discussing this practice with the offending boss in front of her coworkers. An otherwise at-will employee cannot gain whistleblower status, and the protections that come with that status, by simply complaining to her boss about what she perceives as his misconduct.
Rogers further argues that her comments at the staff meeting constituted a threat, warranting protection under KRS 61.102. Rogers cites to Consolidated Infrastructure Management Authority, Inc. v. Allen, 269 S.W.3d 852 (Ky.2008), which contains the statement that “disclosure not only occurs when a report is actually made, but also when the threat of a report is made.” Id. at 856.
In Allen, we held that a letter from a state employee to his supervisor threatening to report safety violations to Kentucky OSHA if those violations were not remedied constituted a disclosure within KRS 61.102 and 61.103.3 Reading those two statutes in conjunction, we held that the whis-tleblower protections extend not only to actual disclosures and reports, but also to threats to report or disclose.
The case at bar is readily distinguished from Allen. Rogers did not threaten Gibbs with legal action for his past misconduct. At most her statement at the staff meeting, “you cannot trespass on private property, and they can arrest you if you’re still there or not,” can be construed as a warning not to come upon her property in the future without permission; the closest she gets to an explicit threat is that statement. We are not aware of any context in which those words would be construed as a “threat” to report, disclose, or divulge misconduct.
In summation, we conclude that Rogers’s inquiry, directed to the sheriffs office, for an opinion on the legality of Gibbs’s behavior does not constitute a report, disclosure, or divulgence triggering the whistleblower protections of KRS 61.102; and, her confrontation with Gibbs at the PACS staff meeting, expressing her objection to his entry upon her property does not constitute a report, disclosure, or divulgence triggering the whistleblower protections of KRS 61.102. Her comments comport with neither the statutory language of KRS' 61.102, nor the purpose underlying the statute, as stated in Gaines, “to discourage wrongdoing in government, and protect those who make [such wrongdoing] public.” 276 S.W.3d at 792.
III. CONCLUSION
For the foregoing reasons, the opinion of the Court of Appeals is reversed and the *347summary judgment of the Perry Circuit Court dismissing Appellee’s complaint is hereby reinstated.
All sitting. Minton, C.J., Abramson, Cunningham, Keller and Venters, JJ., concur. Noble, J., dissents by separate opinion.

. KRS 61.101: "As used in KRS 61.102 and 61.103, unless the context requires otherwise: (1) ‘Employee’ means a person in the service of the Commonwealth of Kentucky, or any of its political subdivisions...."
We held in Wilson v. City of Cent. City, 372 S.W.3d 863 (Ky.2012), that for purposes of KRS 61.102, cities and other municipal corporations are not "political subdivisions” of the Commonwealth, and therefore are not *341"employers” within the meaning of the Whis-tleblower Act.


. Rogers had previously been on probation with PACS for reasons that are not germane to this appeal.


. KRS 61.103(l)(a): "Disclosure” means a person acting on his own behalf, or on behalf of another, who reported or is about to report, either verbally or in writing, any matter set forth in KRS 61.102.